Citation Nr: 0020411	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-46 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1993 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky. 


REMAND

In its remand of February 1997, the Board requested a VA 
psychiatric examination to evaluate the veteran's service-
connected PTSD, including a medical opinion to differentiate 
any symptomatology caused by service-connected PTSD from any 
symptomatology caused by non-service-connected alcohol 
dependence.  While a psychiatric examination was conducted in 
April 1997, and the examiner diagnosed both PTSD and alcohol 
dependence, the examiner did not determine the degree of the 
veteran's functional impairment attributable to his service 
connected PTSD, as distinct from functional impairment 
attributable to non-service-connected alcohol dependence.  

The Court has held in Stegall v. West, 11 Vet. App. 268, 271 
(1998), that a remand by the Board conferred on the veteran, 
as a matter of law, full compliance by the RO with Remand 
instructions.  In an October 4, 1999 order, in response to a 
Joint Motion to Vacate and Remand by the appellant and VA, 
and the United States Court of Appeals for Veterans Claims 
(Court) vacated a March 9, 1998 decision of the Board, and 
ordered a Remand for compliance with the duty, pursuant to 
38 U.S.C.A. § 5107(a), to assist the appellant in the 
development of facts pertinent to his claim, including a 
thorough and contemporaneous medical examination, and for 
compliance with the February 1997 Remand order. 

In order to comply with the duty to assist the veteran and 
the Court's holding in Stegall v. West, this issue is 
remanded for the following action by the RO: 

1.  The RO should schedule a 
comprehensive VA psychiatric examination 
of the veteran to determine the current 
severity of his service-connected PTSD, 
and, to the extent possible, dissociate 
psychiatric impairment not attributable 
to service-connected PTSD.  The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  The examiner must use a 
multiaxial assessment, assign a Global 
Assessment of Functioning (GAF) score 
consistent with the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and should 
explain what the assigned score 
represents.  Further, to the extent 
possible and without resort to 
speculation, the examiner should 
differentiate the symptomatology which is 
caused by PTSD from that which is caused 
by alcohol dependence.  If the symptoms 
cannot be differentiated, that fact 
should be noted, together with an 
explanation as to why.  Moreover, with 
any opinion expressed, a complete 
rationale should be provided, including 
explanation as to why any opinion could 
not be provided.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND and the Court's 
Order.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures. 

3.  Thereafter, if the benefit sought 
remains denied, the RO should furnish to 
the veteran and his representative a 
supplemental statement of the case and 
afford the veteran time to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration. 

The purpose of this remand is to comply with an order of the 
Court and to afford the veteran due process of law in the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



